DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 has been considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,997,937 in view of Chen et al. (US Patent Publication No. 2013/0120670; hereinafter Chen).

US App. # 17/243085

Patent # 10,997,937
Clm. 1
A display device comprising: a first pixel electrode and a second pixel electrode arranged in a first direction;

Clm. 1
A display device comprising: two pixels having different areas
claim 1, the claims of the application, while reciting a first pixel electrode and a second pixel electrode arranged in a first direction, the claims fail to recite two pixels having different areas as recited.  However, it would be an inherent feature to one of ordinary skill in the art for the first and second pixel electrode to represent two pixels as recited in Patent# 10,997,937.  Further Chen discloses two pixels having a first and second electrode arranged in a first direction and having different areas.  Therefore, it would have been obvious to allow the usage of two pixels having different areas as disclosed by the application in view of Chen.

a first signal line and a second signal line extending in the first direction that are configured to be supplied with a first binary signal or a second binary signal, the first binary signal and the second binary signal being signals that are inverted relative to each other;

a first signal line extending in an arrangement direction of the two pixels and coupled to one of the two pixels; a second signal line extending in the arrangement direction and coupled to the other of the two pixels, wherein each of the two pixels are supplied 

a first potential line extending in a second direction crossing the first direction and configured to be supplied with a first potential;
a second potential line extending in the second direction and 


a first potential line extending in the intersection direction and configured to be supplied with a first potential; and a second potential line extending in the intersection direction and configured to 

a first switching circuit configured to couple the first pixel electrode to the first potential line or the second potential line by receiving a first switch signal; and
a second switching circuit configured to couple the second pixel electrode to the first potential line or the second potential line by receiving a second switch signal


wherein each of the two pixels comprises a switching circuit configured to couple the pixel electrode to the first potential line or the second potential line in accordance with the one-bit signal

when the first switching circuit receives the first switch signal defined by the first 
when the second switching circuit receives the second switch signal defined by the first binary signal, the second switching circuit couples the second potential line to the second 


Wherein the switching circuit included in one of the two pixels and the switching circuit 

further including
a first memory provided between the first signal line and the first switching circuit, the first memory configured to receive one of the first binary signal and the second binary signal, to store a datum based on the first binary signal or the second binary 
a second memory provided between the second signal line and the second switching circuit, the second memory configured to receive one of the first binary signal and the second binary signal, to store a datum based on the first binary signal or the second binary signal, and to output the second switch signal defined by the datum to the second switching circuit.


a first latch circuit configured to hold a pixel signal, and a first selection switch circuit configured to couple either one of the first potential line and the second potential line to the first pixel electrode in accordance with the pixel signal that is output from the first latch circuit; and a second latch 

the first potential line and the second potential line are provided between the first switching circuit and the second switching circuit in a plan view
Clm. 1
wherein the first potential line and the second potential line are disposed between two of the unit pixels adjacent in the arrangement direction (see Fig. 5)
Clm 4. 
the first switching circuit has a first line crossing the second potential line and connected to the first potential line, and a second line connected to the second potential line without
crossing the first potential line, 
the second  switching circuit has a third line connected to the first potential line 

Wherein each of the two pixels comprises a switching circuit configured to couple the pixel electrode to the first potential line or the second potential line in accordance with the one-bit signal, wherein one of the two pixels included in one of the two unit pixels adjacent in the arrangement direction and the 

further comprising a signal output circuit configured to output the first binary signal or the second binary signal to the first signal line and the second signal line, wherein the signal output circuit comprises a storage comprising a first storage area configured to store the first binary 

further comprising a signal output circuit configured to output the one-bit signals supplied to the two pixels through the first signal line and the second signal line,
wherein the signal output circuit comprises a storage comprising a first storage area configured to store the one-bit 


wherein the signal output circuit is configured to perform serial-to-parallel conversion to divide a serial signal externally received and including a plurality of the first binary signals and 

further comprising a circuit comprising an inverter configured to invert the one-bit signal to be supplied to one of the first signal line and the second signal line,


wherein  the signal output circuit comprises an inverter configured to invert the first binary signal or the second binary signal stored in the second storage 


wherein the signal output circuit comprises an inverter configured to invert the one-bit signal, and
wherein the inverter is configured to invert 


further comprising a circuit comprising an inverter configured to invert the first binary signal or the second binary signal to be supplied to one of the first signal line and the second signal line, wherein the circuit is interposed between the signal output circuit and the first and second signal lines
Clm. 7, 10
wherein the signal output circuit comprises an inverter configured to invert the one-bit signal, and
wherein the inverter is configured to invert the one-bit signal stored in one of the first storage area and the second storage area, wherein the circuit is interposed between the signal output circuit and the first and second signal lines

Clm. 9
wherein an area of the first pixel 

two pixels having different areas
Clm. 10
wherein a plurality of pixels are  arranged in at least the first direction, and each of the plurality of pixels has the first pixel electrode and the second electrode, the first potential line and the second potential line are provided between the pixels, and the first switching circuit is included in one of the plurality of pixels, and the second switching circuit is included in another pixel in the plurality of pixels
Clm. 1
a first and second signal line extending in an arrangement direction, wherein each of the two pixels includes a pixel electrode configured to be supplied with either one of the first potential and the second potential,
a first potential line extending in the intersection direction and configured to be supplied with a first potential; and
a second potential line extending in the intersection direction and configured to be 
and wherein the first potential line and the second potential line are disposed between two of the unit pixels adjacent in the arrangement direction, wherein each of the two pixels comprises a switching circuit configured to couple the pixel electrode to the first potential line or the second potential line in accordance with the one- bit signal, 
wherein the switching circuit included in one of the two pixels and the switching circuit included in the other of the two 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625